Per Curiam.
The legislature never intended that an indictment on the act for the preservation of timber trees, should be so special as to defeat the end proposed. The public at large has an interest in the prosecution ; for on no other ground could the destruction of timber be declared a public wrong. The committing magistrate is required to issue the warrant of arrest on complaint by the owner; but there was no design to prevent a prosecution by any one else, for no part of the fine is given to him. The design 'was to prevent trespasses on wild lands, which, by reason of their remoteness from the settlements, are peculiarly open to depredation. But it would be impossible for any one but the owner to individuate a particular tract. To describe it by natural marks would be impossible; and even the township could sometimes be ascertained only by running its lines, and the legislature certainly did-not intend to burden a prosecution with an expense that would utterly discourage it. It meant to exact no greater certainty of description than is required in an action of trespass, or in a declaration in ejectment at the common law; and, as the present description would be good in either, it is good in this indictment.
Judgment affirmed.